Citation Nr: 0100525	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which increased the rating assigned to the 
veteran's right knee from 10 percent to 20 percent, and 
denied an increased rating for the veteran's left knee 
disability.  The veteran appealed asserting that each knee 
warranted a higher disability evaluation.  

In November 1997, the veteran and his wife testified at a 
personal hearing held at the RO before the undersigned Acting 
Board Member.  Following the hearing, the Board remanded the 
case to the RO for additional development.  Having 
accomplished the directives in the remand to the extent 
possible, the case was again returned to the Board for 
appellate determination.  

In statement dated in September 2000, the veteran asked that 
a 10 percent rating be assigned for his back disability.  
This issue is not on appeal before the Board and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's right knee disability, patellae femoral 
pain syndrome, is manifested by constant pain, pain on motion 
with no limitation due to pain, and occasional instability 
and swelling necessitating the use of a knee brace, without 
weakened movement, excessive fatigability or incoordination, 
or arthritis established by X-ray findings.  

3. The veteran's left knee disability, patellae femoral pain 
syndrome, is manifested by constant pain, pain on motion with 
no limitation due to pain and occasional instability and 
swelling necessitating the use of a knee brace without 
weakened movement, excessive fatigability or incoordination, 
or arthritis established by X-ray findings.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for right knee patellae femoral pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 
4.71a Diagnostic Code 5299-5257 (2000).  

2.  The criteria for a 20 percent disability evaluation, and 
no more, for left knee patellae femoral pain syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a 
Diagnostic Code 5299-5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

While on active duty, the veteran was seen for complaints of 
bilateral knee pain and popping.  The assessment was 
chondromalacia.  Post-service, he underwent VA examination in 
October 1986, during which he complained of bilateral knee 
pain and intermittent swelling.  X-rays revealed degenerative 
joint disease of both knees.  As a result, the RO, in 
November 1986, granted service connection for degenerative 
joint disease in both knees, for which a 10 percent 
evaluation was assigned, effective from June 1986.  In August 
1989, each knee was rated separately and each knee was 
evaluated as 10 percent disabling.  In October 1995, the 
veteran filed a claim for increased ratings for his right and 
left knee disabilities.  

The veteran's private physician, in a medical statement of 
August 1995, relates that the veteran complains of persistent 
popping and grinding of both knees.  On examination, he had 
full range of motion of both knees, with tenderness over the 
lateral joint line, bilaterally.  McMurray's test in external 
rotation produced pain over the lateral compartment, 
bilaterally.  The collaterales and cruciates were intact.  
Lachman's test was negative.  There was positive patellar 
compression.  X-rays of the knees revealed minimal narrowing 
of the lateral compartments with no spur formation.  The 
examiner offered that the veteran has degenerative meniscal 
disease and spoke to the veteran about the possibility of an 
arthroscopy due to his problem.  

On VA examination in November 1995, the veteran complained of 
constant knee pain, bilaterally, and bilateral knee locking, 
popping and grinding.  He used knee braces and related that 
his knees give way every now and then.  On examination, his 
gait was normal.  He walked on his heel and toes with no 
problems; however, when he walked on the outsides of his 
feet, he experienced pain on the outside of both knees.  The 
right knee exhibited crepitus and was tender, both medially 
and laterally, and posteriorly and anteriorly.  There was no 
deformity or swelling.  Mild laxity was shown.  Range of 
motion studies revealed he extended the right knee to +5 
degrees of flexion, and flexed the knee from +5 degrees to 
108 degrees.  The left knee exhibited crepitus and it was 
tender.  There was no deformity or swelling.  Mild laxity was 
shown.  Range of motion of the left knee revealed that he 
extended the knee to 0 degrees, and flexed the knee from 0 
degrees to 122 degrees.  The lower extremities showed normal 
strength, pulses, hair growth and warmth.  X-rays of both 
knees revealed no abnormality.  The circumferences of the 
knee and calf 
were equal, bilaterally.  The circumference of the right 
thigh was 46 cm and 44 1/2 cm for the left thigh.  The 
diagnoses were early degenerative joint disease of both 
knees, not shown on X-rays.  

The veteran's VA outpatient treatment records for various 
periods of time between January 1995 and June 1996 reflect 
that he was being treated for patellae femoral pain syndrome, 
both knees.  He underwent evaluation by surgical service in 
early 1996, which recommended he undergo a course of physical 
therapy.  X-rays taken of his knees in November 1995 and 
January 1996 revealed no significant findings.  The results 
of an MRI taken of the left knee in January 1996 were 
unremarkable and showed no evidence of meniscal tear.  During 
physical therapy examination in February 1996, crepitus with 
extension of the knees was noted, which was greater on the 
left than the right.  Both knees had full range of motion and 
strength was equal, bilaterally.  

During the veteran's personal hearing held at the RO in 
November 1997 before the undersigned Acting Board Member, he 
related that he was a mail carrier who walked his route.  He 
claimed that his knees locked up once or twice a week, they 
swelled, he wore knee braces on the job, and that he took 
extra-strength Tylenol for pain relief.  He maintained that 
his bilateral knee disability was affecting his job 
performance in that he was absent about six or seven days a 
year from work because of his knees.  

The veteran's private outpatient treatment records for 
November 1997 to February 1999 show that he was being seen 
for shoulder and back disorders, as well as for bilateral 
knee pain.  On examination of November 1997, his knees 
exhibited crepitus with passive range of motion.  No 
erythema, edema or increased temperature was noted, 
bilaterally.  

The veteran's VA  outpatient treatment records for January 
1996 to February 1999 show that he was seen for various 
disorders, including bilateral knee pain.  X-rays 
taken of his knees in January 1996 and October 1997 revealed 
no significant findings, including no arthritis.  On 
examination of his knees in December 1997, no effusion was 
seen.  He was tender on the medial side of his patella, 
bilaterally.  There was good motion and strength, 
bilaterally.  The hamstrings were a little tight.  No 
significant patellar femoral crepitus was noted; however, on 
standing and squatting, there was some patellar femoral 
crepitance.  X-rays taken of the knees appeared normal.  The 
examiner offered that he did not think that the veterans' 
symptomatology would be improved with a surgical procedure.

During the veteran's November 1999 VA examination, he 
reported that his knees continue to get worse and walking, in 
particular, make them worse.  He related that he experiences 
constant pain, described as sharp to aching, in his knees.  
He wore a brace on each knee, although the examining 
physician noted that the veteran was not wearing them on the 
day of the examination.  The examiner noted that the 
veteran's gait was normal and he was able to walk on his heel 
and toes, with bilateral knee pain.  Straight leg raising 
test was negative, bilaterally.  The right knee was tender 
and there was some swelling and crepitus, but no laxity or 
deformity.  With pain, he was able to extend the right knee 
to 0 degrees, actively, passively, and after fatiguing.  With 
pain, he flexed the right knee from 0 degrees to 130 degrees, 
actively; from 0 degrees to 135 degrees, passively; and from 
0 degrees to 137 degrees after fatiguing.  The left knee was 
tender and there was some swelling and some crepitus, but no 
laxity or deformity.  With pain, left knee extension was to 0 
degrees, actively, passively, and after fatiguing.  With 
pain, flexion of the left knee was from 0 degrees to 130 
degrees, actively; 0 to 137 degrees, passively; and from 0 
degrees to 138 degrees, after fatiguing.  The examiner noted 
that the bilateral knee pain began at the beginning of range 
of motion studies and stopped when the testing stopped.  The 
lower extremities revealed normal strength, pulse, hair 
growth, warmth, and reflexes.  X-rays taken of both knees 
revealed no abnormalities.  The examiner noted that the 
veteran's knees did not exhibit weakened movement, excessive 
fatigability or incoordination or further limitation of 
motion due to pain.  The examining physician offered that the 
veteran walks a postal route every day and is able to 
accomplish this quite well.  He noted that the veteran had 
increased the number of days lost from work from six or seven 
a year a few years earlier to ten to twelve a year now 
because of his bilateral knee disability.  The examiner noted 
that pain did not seem at all to interfere with the veteran's 
ability to flex or extend his knees and that, on current 
examination, he did very well with knee function in both 
knees with no limitation due to pain.  


Analysis

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  

Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  It 
is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, as it is in the case at hand, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board is also required 
to take pain symptoms and weakness into account, to the 
extent that they are supported by adequate pathology, 
particularly in a rating involving limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  In its decisions, the Board is bound by applicable 
statutes, VA regulations and precedent opinions of the VA's 
General Counsel.  See 38 C.F.R. § 20.101.  The Board further 
notes that precedent decisions by the VA General Counsel are 
clarifications and explanations of existing regulations for 
benefits available under current laws and regulations.  Such 
decisions do not provide new bases for new benefits.  

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by X-ray findings, is rated as degenerative 
arthritis, pursuant to Diagnostic Code 5003.  That diagnostic 
code prescribes that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260, for limitation of flexion, and 5261, for limitation of 
extension).  See 38 C.F.R. § 4.71a.  

Initially, the veteran's knee disabilities were rated under 
Diagnostic Code 5010-5257, which took into consideration 
clinical findings of arthritis; however, X-rays taken of the 
veteran's knees have not established findings consistent with 
arthritis.  Hence, ratings under Diagnostic Code 5003 are not 
appropriate in the veteran's case.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  When rating by analogy, 
the diagnostic code number will be "built-up," in that the 
first two digits represent that part of the schedule most 
closely identifying the part of the body involved and the 
last two digits will be "99" for all unlisted conditions.  
See 38 C.F.R. § 4.27.  In the veteran's case, his service-
connected patellae femoral pain syndrome of the right and 
left knee is each rated under Diagnostic Code 5299-5257.  
Diagnostic Code 5257 is cited to reflect that the veteran 
currently has bilateral knee instability.  

Diagnostic Code 5257 provides evaluations for recurrent 
subluxation or lateral instability of the knee without 
reference to limitation of motion.  Under this code, a 10 
percent evaluation is warranted for slight disability, a 20 
percent evaluation is warranted for moderate disability and a 
30 percent evaluation is warranted for severe disability.  
See 38 C.F.R. § 4.71a.  

A.  Right knee

In the veteran's case, the Board finds that the 
symptomatology manifested by the veteran's patellae femoral 
pain syndrome of the right knee is not commensurate with more 
than moderate instability under Diagnostic Code 5257.  The 
veteran complains that his knee locks up once or twice a week 
and every now and then his knee will give way on him.  He 
wears a knee brace while working.  On VA examination in 
November 1995, his gait was normal and there was no deformity 
or swelling of the right knee.  The examiner noted mild 
laxity.  On most recent VA examination, conducted in November 
1999, he was still using a knee brace, although he was not 
wearing one on the day of the examination.  Again, his gait 
was described as normal.  This time there was some swelling 
and crepitus, but no laxity 
or deformity was found.  Without medical evidence of severe 
recurrent subluxation or lateral instability, a disability 
evaluation in excess of 20 percent for knee instability is 
not warranted.  In fact, the VA examining physician in 
November 1999 noted that the veteran had done very well with 
knee function in both knees, with no limitation due to pain.  

As a comparison, under Diagnostic Code 5260, a 0 percent 
evaluation is warranted if limitation of flexion of the leg 
is limited to 60 degrees. A 10 percent evaluation is 
warranted if flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted if flexion is limited to 30 degrees, 
and a 30 percent evaluation is warranted if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees.  A 40 
percent evaluation is warranted if extension is limited to 30 
degrees, and a 50 percent evaluation is warranted if 
extension is limited to 45 degrees.  Id.  

In the veteran's case, VA examination of November 1995 shows 
he had flexion from +5 degrees to 108 degrees and, during his 
November 1999 VA examination, he had flexion from 0 degrees 
to 130 degrees (actively), to 135 degrees (passively), and to 
135 degrees (after fatiguing) (full flexion being 0 degrees 
to 140 degrees).  See 38 C.F.R. § 4.71a, Plate II.  In 
November 1995, he extended the right knee to +5 of flexion 
and, in November 1999, he extended the knee to 0 degrees 
(actively, passively and after fatiguing) (full extension 
being 0 degrees).  Id.  All ranges of motion were accompanied 
by pain on motion - from beginning of testing to completion 
of testing.  

Even if the veteran's right knee disability were to be rated 
under Diagnostic Code 5260, for limitation of flexion, or 
Diagnostic Code 6261, for limitation of extension, medical 
evidence does not show limitation of either flexion or 
extension that would warrant a disability evaluation greater 
than the 20 percent assigned for the veteran's right knee 
under Diagnostic Code 5257.  

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code for the veteran's 
right knee disability.  Even considering his complaints of 
constant pain, in the absence of evidence of or disability 
comparable to ankylosis, dislocated or removal of knee 
cartilage, nonunion or malunion of the tibia and fibula, or 
genu recurvatum, there is no basis for assignment of a higher 

evaluation under Diagnostic Codes 5256, 5258, 5259, 5262, or 
5263, respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.  

As pain on use obviously is contemplated in the rating 
criteria, and there is no medical evidence or other 
indication of functional loss (such as weakness, limited or 
excess motion, fatigability, or incoordination) due to the 
veteran's right knee disability, there is no basis for 
assignment of a higher evaluation pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca decision noted 
above.  In fact, the VA examining physician noted in the 
November 1999 medical report that, although the veteran 
experienced pain on range of motion of his knees, from the 
start of the tests to the end of the tests, there was no 
limitation of motion due to pain.  The examiner specifically 
noted that the veteran's knees did not exhibit weakened 
movement, excessive fatigability or incoordination or further 
limitation of motion due to pain.  

B.  Left Knee

In reviewing the medical evidence pertaining to the veteran's 
left knee disability, the Board notes that the complaints he 
makes pertaining to the knee and objective medical findings 
made when the knee was examined, are very similar to those 
involving his right knee.  As a result, the Board finds that 
the symptomatology manifested by the veteran's patellae 
femoral pain syndrome of the left knee more closely evidences 
a moderate impairment for a 20 percent evaluation, but no 
higher, under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  

The evidence shows that, as with his right knee, the veteran 
complains that his knee locks up once or twice a week and 
every now and then his knee will give way on him.  He wears a 
knee brace while working.  On VA examination in November 
1995, his gait was normal and there was no deformity or 
swelling of the left knee.  The examiner noted mild laxity.  
On most recent VA examination, conducted in 

November 1999, he was still using a knee brace, but was not 
wearing it on the day of the examination.  His gait was 
described as normal.  This time there was some swelling and 
crepitus, but no laxity or deformity was found.  Without 
medical evidence of severe recurrent subluxation or lateral 
instability, a disability evaluation in excess of 20 percent 
for knee instability is not warranted.  

Just as with the right knee, if the veteran's left knee 
disability were to be rated under Diagnostic Code 5260, for 
limitation of flexion, or Diagnostic Code 6261, for 
limitation of extension, medical evidence does not show 
limitation of either flexion or extension that would warrant 
a disability evaluation greater than the 20 percent assigned 
for the veteran's right knee under Diagnostic Code 5257.  

In November 1995, flexion of the left knee was from o degrees 
to 122 degrees.  In November 1999, flexion was from o degrees 
to 130 degrees (actively), to 137 degrees (passively), and to 
138 degrees (after fatiguing) (full flexion being 0 degrees 
to 140 degrees).  See 38 C.F.R. § 4.71a, Plate II.  In 
November 1995, extension was to 0 degrees and, in November 
1999, extension was to 0 degrees (actively, passively, and 
after fatiguing) (full extension being 0 degrees).  Id.  All 
ranges of motion were accompanied by complaints of pain - 
from initiation to completion of range of motion studies.  

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code for the veteran's left 
knee disability.  Even considering his complaints of constant 
pain, in the absence of evidence of or disability comparable 
to ankylosis, dislocated or removal of knee cartilage, 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum, there is no basis for assignment of a higher 
evaluation under Diagnostic codes 5256, 5258, 5259, 5262, or 
5263, respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.  


As noted earlier in the discussion relating to the veteran's 
right knee, pain on use is contemplated in the rating 
criteria, and there is no medical evidence or other indicator 
of functional loss( such as weakness, limited or excess 
motion, fatigability, or incoordination) due to the veteran's 
left knee disability, there is no basis for assignment of a 
higher evaluation pursuant to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and the DeLuca decision.  The VA examining 
physician noted in the November 1999 medical report that, 
although the veteran experienced pain on range of motion of 
the knees, from the start of the tests to the end of the 
tests, there was no limitation of motion due to pain.  He 
also specifically noted that the veteran's knees did not 
exhibit weakened movement, excessive fatigability or 
incoordination or further limitation of motion due to pain.  

C.  Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate either of the veteran's service-connected knee 
disabilities.  There is no medical evidence that either knee 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
even though the veteran maintains that his knee disabilities 
interfere with his employment, and that he is now loosing 
approximately ten to twelve days a year from work due to his 
knees.  There is no evidence showing that either of his knee 
disabilities has necessitated frequent periods of 
hospitalization (he has never undergone surgery or drainage 
of either of his knees), or that either disability otherwise 
has rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 20 percent for right knee 
disability is denied.  

An evaluation of 20 percent, and no more, for left knee 
disability is granted, subject to the criteria governing 
payment of monetary benefits.  



		
	MARJORIE A. AUER
	Acting Board Member
	Board of Veterans' Appeals



 

